Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2021 has been entered.
Status of Claims
2.	Claims 1-13 are currently under examination wherein claim 1 has been amended in applicant’s amendment filed on November 8, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-4, 6-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO (2016198741 A1).
With respect to claims 1-4, 6-10 and 13, WO (‘741 A1) discloses a method for producing a magnetic item by additive manufacturing comprising forming a layer of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO (‘741 A1).
The teaching of WO (‘741 A1) regarding claims 1-4 and 6-8 have been discussed above.
	With respect to claims 5, 11 and 12, WO (‘741 A1) further discloses that the particles are oriented by externally applied magnetic field to a mutual orientation or to a certain plane (abstract); the power particles are rotated in a selected crystal orientation or at a certain plane by the externally applied magnetic field; the particles have mainly uniform magnetic easy direction /plane; and the orientation is used to obtain a functionally anisotropic composite with desired properties (3rd paragraph, page 4) (e.g. changing the 3D magnetic field vectors over a plurality of layers from perpendicular directions to control properties of each layer as desired), at least suggesting the features as claimed in claims 5, 11 and 12. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the 3D magnetic field vectors as suggested by WO (‘741 A1) in order to obtain a functionally anisotropic composite with desired properties as disclosed WO (‘741 A1).
Response to Arguments
5.	The applicant’s arguments filed on November 8, 2021 have been fully considered but they are not persuasive.	
The applicant argues that WO (‘741 A1) does not disclose applying a magnetic field to the layer and next layer during the providing or forming of the layer or next layer as claimed in claim 1 as amended. In response, the examiner notes that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. As stated above, WO (‘741 A1) discloses applying externally a magnetic field to the layer to align the magnetic moments of the magnetic particles in the layer; including a suitable medium 
Conclusions
6.	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Weiping Zhu/
Primary Examiner, Art Unit 1733